             Case 1:18-cv-02316 Document 1 Filed 10/09/18 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                                   )
425 Third Street, S.W., Suite 800                       )
Washington, DC 20024,                                   )
                                                        )     Civil Action No.
                      Plaintiff,                        )
                                                        )
v.                                                      )
                                                        )
FEDERAL BUREAU OF INVESTIGATION,                        )
935 Pennsylvania Avenue, N.W.                           )
Washington, DC 20535,                                   )
                                                        )
                      Defendant.                        )
                                                        )

                                            Complaint

       This Administrative Procedure Act lawsuit challenges Defendant Federal Bureau of

Investigation’s failure to conform to the Federal Records Act concerning the preservation of

electronic messages (excluding email). As grounds for its lawsuit, Plaintiff alleges as follows:

                                     Jurisdiction and Venue

       1.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                              Parties

       3.      Plaintiff Judicial Watch, Inc. is a not-for-profit, educational organization

incorporated under the laws of the District of Columbia and headquartered at 425 Third Street

S.W., Suite 800, Washington, DC 20024. Plaintiff’s mission is to educate the public about the

operations and activities of the government and government officials. Plaintiff undertakes

investigations of the federal government and federal officials by making extensive use of the

Freedom of Information Act. If an agency fails to respond to a request within the time required
             Case 1:18-cv-02316 Document 1 Filed 10/09/18 Page 2 of 5



by FOIA, or if the agency withholds responsive records, Plaintiff often files suit. In 2018 alone,

Plaintiff has sent over 60 FOIA requests to the FBI, seeking access to communications of agency

officials, officers, or employees. Of those requests, at least 30 of them specifically seek

electronic messages. In addition, Plaintiff has 8 pending lawsuits against the U.S. Department of

Justice for communications of FBI officials, officers, or employees. Of those, at least 2

specifically seek electronic messages.

       4.      Defendant FBI is an agency of the U.S. Government and has its headquarters at

935 Pennsylvania Avenue, N.W., Washington, DC 20535.

                                               Facts

       5.      The FRA governs the creation, management, and disposal of records by federal

agencies. 44 U.S.C. §§ 2101-20, 2901-11, 3101-07, and 3301-14.

       6.      The FRA requires the preservation of all records made or received by an agency

that documents the agency’s activities. 44 U.S.C. § 3301(a)(1)(A). Such records are known as

“federal records.” Id.

       7.      The FRA also requires agencies establish and maintain a recordkeeping program

that provides effective controls over federal records. Citizens for Responsibility & Ethics in

Washington v. Pruitt, 2018 U.S. Dist. LEXIS 123183, *18 (D.D.C. July 24, 2018) (quoting 44

U.S.C. § 3102).

       8.      The National Archives and Records Administration has a central oversight role in

providing guidance and assistance to agencies. 44 U.S.C. § 2904. It promulgates standards,

procedures, and guidelines concerning the management of federal records. See id.; see also 36

C.F.R. § 1222.22, et seq.

       9.      According to NARA, electronic messages created or received in the course of




                                                -2-
             Case 1:18-cv-02316 Document 1 Filed 10/09/18 Page 3 of 5



agency business are federal records. Electronic messages include email,1 text messages,

chat/instant messages, and voicemail messages. David Ferriero, Guidance on Managing

Electronic Messages, Bulletin 2015-02 (July 29, 2015, available at https://www.archives.gov/

records-mgmt/bulletins/2015/2015-02.html).

       10.     Because they are federal records, electronic messages must be captured and

managed in compliance with the FRA. As the use of electronic messaging systems changes,

agencies must review and update their recordkeeping programs to account for such changes. Id.

       11.     The FBI however does not have a recordkeeping program in place that provides

effective controls over the maintenance of electronic messages, including text messages.

       12.     According to Michael Seidel, the Assistant Section Chief of the

Record/Information Dissemination Section in the FBI’s Information Management Division, “text

messages on [FBI]-issued devices are not automatically integrated into an FBI records system.”

Declaration of Michael G. Seidel, Docket Entry No. 19-2, Danik v. U.S. Department of Justice,

Case No. 17-cv-01792 (TSC) (D. District of Columbia) at ¶ 8.

       13.     The FBI relies upon its personnel to incorporate their text messages into a

recordkeeping system. If FBI personnel do not actively incorporate their text messages into a

recordkeeping system, the text messages are not preserved. Id. at ¶¶ 9-11.

       14.     This policy is unique to text messages and other electronic messages. While some

FBI communications (including emails) are automatically incorporated into FBI filing systems,

text messages are not. Id. at ¶ 12.

       15.     Because the FBI does not have a recordkeeping program in place that provides

effective controls over the maintenance of electronic messages, Plaintiff is unable to obtain



1
       Email is not at issue in this lawsuit.


                                                -3-
             Case 1:18-cv-02316 Document 1 Filed 10/09/18 Page 4 of 5



electronic messages through FOIA requests to the FBI. As a result, Plaintiff is being deprived of

information that would aid its investigations and is being harmed in its educational mission.

                                           Count I
                           (Administrative Procedure Act Violation)

       16.     Plaintiff realleges paragraphs 1 through 15 as if fully stated herein.

       17.     Defendant’s failure to establish and maintain a recordkeeping program that

provides effective controls over the maintenance of electronic messages violates the FRA.

       18.     Defendant’s failure to establish and maintain a recordkeeping program that

provides effective controls over the maintenance of electronic messages constitutes a final

agency action for which there is no adequate remedy at law.

       19.     Defendant’s failure to establish and maintain a recordkeeping program that

provides effective controls over the maintenance of electronic messages is arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with the FRA.

       20.     Defendant’s failure to establish and maintain a recordkeeping program that

provides effective controls over the maintenance of electronic messages is causing Plaintiff

irreparable harm because it prevents Plaintiff from obtaining electronic messages under FOIA.

       21.     Plaintiff will continue to be irreparably harmed unless and until Defendant

establishes and maintains a recordkeeping program that provides effective controls over the

maintenance of electronic messages.

       WHEREFORE, Plaintiff respectfully requests that the Court: (1) declare Defendant’s

failure to establish and maintain a recordkeeping program that provides effective controls over

the maintenance of electronic messages to be arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law; (2) order Defendant to establish and maintain a

recordkeeping program that provides effective controls over the maintenance of electronic



                                                -4-
             Case 1:18-cv-02316 Document 1 Filed 10/09/18 Page 5 of 5



messages so that Plaintiff may obtain electronic messages subject to Plaintiff’s FOIA requests;

(3) grant Plaintiff an award of attorneys’ fees and other litigation costs reasonably incurred in

this action; and (4) grant Plaintiff such other relief as the Court deems just and proper.

Dated: October 9, 2018                                Respectfully submitted,

                                                      /s/ Michael Bekesha
                                                      Michael Bekesha
                                                      D.C. Bar No. 995749
                                                      JUDICIAL WATCH, INC.
                                                      425 Third Street S.W., Suite 800
                                                      Washington, DC 20024
                                                      (202) 646-5172

                                                      Counsel for Plaintiff




                                                -5-
